Citation Nr: 0019580	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  91-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a back disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1966 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This appeal has been previously remanded by 
the Board in April 1992, January 1993, and May 1996.  


FINDINGS OF FACT

1.  The veteran's claims for an increased rating and a total 
rating based upon individual unemployability are plausible 
and all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected back disorder is 
manifested by anterior wedging of T11, degenerative changes 
at T11-12 with pain on motion, residuals of fracture of L1, 
degenerative changes of the lumbar spine, and radiculopathy 
that may not be dissociated from the degenerative changes of 
the lumbar spine.

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  



CONCLUSIONS OF LAW

1.  The claims of entitlement to an increased rating for a 
back disability and individual unemployability due to 
service-connected disabilities are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 60 percent evaluation for residuals of 
fracture of L1 and degenerative changes of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 (December 12, 
1997).

3.  The criteria for a 20 percent evaluation for degenerative 
changes of the thoracic spine with demonstrable vertebral 
deformity have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5010, 5285, 5291 (1999).

4.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-rounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded VA examinations and treatment 
records have been obtained.  The veteran has been offered the 
opportunity to provide information relating to whether or not 
he was in receipt of Social Security benefits as well as 
provide a release regarding records relating to a workmen's 
compensation claim.  The veteran has not responded to these 
offers.  The Board is satisfied that all available relevant 
evidence has been obtained regarding the claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Increased Rating for Back

The report of an August 1971 VA X-ray of the veteran's 
thoracic and lumbar spine reflects that the thoracic spine 
had transitional vertebra with some anterior wedging and 
marked degenerative changes.  Degenerative changes of the 
lumbar spine were noted and the impression was probable 
degenerative disc disease at levels D12, L1, L2 and L3, and 
degenerative changes throughout the lumbar spine.  The report 
of an August 1971 VA examination reflects diagnoses including 
status post fracture of T10, 11, 12, and L1 with moderate 
symptoms.  An October 1971 RO decision granted service 
connection for residuals of fracture of T10, T11, and T12 
with degenerative changes and residuals of fracture of L1 
with degenerative changes of the lumbar spine.  Separate 10 
percent evaluations were assigned for the thoracic and lumbar 
spine for a combined evaluation of 20 percent.  The Board 
observes that the veteran was discharged from service within 
May 1971 and the degenerative changes of his thoracic and 
lumbar spine, noted on X-ray in August 1971, were within one 
year of his discharge from service.  It is clear from the 
rating decision and the diagnostic codes set forth therein 
that service connection for residuals of fracture of T10, 
T11, T12, and L1 were granted as was service connection for 
degenerative changes of the lumbar spine and degenerative 
changes at T10 through 12.  

The report of a September 1990 VA examination reflects that 
the veteran reported increased pain in the midback region.  
X-rays taken at that time reflect that there was mild 
anterior wedging at T11 and degenerative changes at T11-12.  

The veteran's service-connected thoracic spine disability has 
been evaluated under the provision of Diagnostic Code 5285 as 
well as Diagnostic Code 5010 of the Rating Schedule.  
Diagnostic Code 5285 provides that where residuals of a 
fractured vertebra do not result in cord involvement or 
abnormal mobility requiring a neck brace, they will be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

There is a demonstrable deformity of T11.  Therefore, an 
additional 10 percent may be added to any evaluation.  
Painful motion of a major joint or a minor joint group caused 
by degenerative arthritis, established by X-ray, warrants a 
10 percent rating, even in the absence of limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
The evidence reflects that the veteran has degenerative 
arthritis of the thoracic spine and the evidence is in 
equipoise with respect to whether or not he experiences 
painful motion of the thoracic spine.  In resolving all doubt 
in the veteran's behalf, a 10 percent rating for painful 
motion of the thoracic spine caused by degenerative arthritis 
is warranted.  Therefore, in light of the 10 percent assigned 
under Diagnostic Code 5285 and the 10 percent granted for 
painful motion caused by arthritis, the veteran's thoracic 
spine disability warrants a 20 percent evaluation.

The veteran has both service-connected and nonservice-
connected disability associated with his lumbar spine.  The 
record reflects that service connection has been denied for 
spondylolisthesis and spondylosis from L4 to S1.  The record 
reflects that this results in substantial disability for the 
veteran and has required multiple surgeries.  

While the report of a September 1997 VA orthopedic fee-basis 
examination and addendums thereto, dated through 
February 1999, clearly reflect the examiner's conclusion that 
the veteran's spondylolisthesis and spondylolysis are 
unrelated to his residuals of compression fractures of T10 
through 12 and L1, and dissociate radiculopathy from the 
residuals of these fractures, they do not address whether or 
not the veteran's service-connected degenerative changes of 
the lumbar spine are related to any current symptomatology 
experienced by the veteran.  The records from the fee-basis 
provider reflect the complexity of the veteran's low back 
disability and the multiple possibilities as to the causation 
for his symptomatology.  

The reports of September 1990 VA examinations reflect the 
veteran's history of multiple fractures and spinal fusion as 
well as spondylolisthesis at L5-S1.  The veteran was very 
stiff in the low back.  Range of motion was zero degrees' 
extension, 25 degrees' flexion, and 25 degrees' lateral 
bending, bilaterally.  Straight leg raising was positive on 
the right at 65 degrees and on the left at 55 degrees.  There 
were complaints of pain in both lower extremities, greater on 
the left.  X-rays revealed degenerative changes in the lumbar 
spine at L3, 4, and 5.  The diagnoses included spinal trauma 
with residual pain and disability due to healed compression 
fractures at multiple levels, spondylolisthesis, failed 
fusion, and suspected spinal stenosis, as well as evidence of 
degenerative joint disease.  

The report of a September 1997 VA fee-basis neurology 
examination reflects the veteran's history of inservice 
injury to his back, as well as the post service spinal 
fusion.  Straight leg raising was positive at 20 degrees on 
the right and 10 degrees on the left.  There was diffuse pain 
to palpation in the lumbar spine.  Degenerative changes in 
the lumbar region were noted to have been shown on an April 
1995 X-ray.  The impression included that the veteran had 
severe degenerative changes involving the lumbar spine and 
that the early degenerative changes were most likely 
post-traumatic in etiology.  The veteran's functional 
abilities were felt to be significantly impaired by his 
condition.  

The veteran's service-connected lumbar spine disability has 
been evaluated under various diagnostic codes, including 
Diagnostic Code 5293 of the Rating Schedule.  Diagnostic 
Code 5293 provides that for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, a 
40 percent evaluation is warranted.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, a 60 percent evaluation 
is warranted.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic 
Code 5293.  With consideration that service connection is in 
effect for degenerative changes of the lumbar spine and 
competent medical evidence associating the symptoms relating 
to the veteran's lumbar spine to multiple etiologies, both 
service connected and nonservice connected, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not symptoms relating to the veteran's lumbar 
spine disability may be dissociated from his service-
connected lumbar spine disability.  In resolving all doubt in 
the veteran's behalf, symptoms associated with the veteran's 
low back disability may not dissociated from his service-
connected lumbar spine disability.  In light of the 
radiculopathy that has been indicated to exist and the 
severely decreased range of motion of the veteran's low back, 
the evidence is in equipoise with respect to whether or not 
symptoms associated with the veteran's service-connected 
lumbar spine disability more nearly approximate the criteria 
for pronounced intervertebral disc syndrome.  In resolving 
all doubt in the veteran's behalf, the Board concludes that a 
60 percent evaluation under Diagnostic Code 5293 for service-
connected disability of the lumbar spine is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  


Individual Unemployability

The veteran's service-connected disabilities are residuals of 
fracture of T10 through 12 with degenerative changes and 
demonstrable vertebral deformity, evaluated as 20 percent 
disabling, and residuals of fracture of L1 with degenerative 
changes of the lumbar spine, evaluated as 60 percent 
disabling.  The combined service-connected disability 
evaluation is 70 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities.  

A review of the record reflects that the veteran has reported 
a high school education, training in maintenance and 
mechanics, and heating, air, and boiler.  He has occupational 
experience as a mechanic, construction worker, plant 
director, and plumber.  The record reflects that he is not 
currently employed. 

As noted previously the report of the September 1997 VA fee-
basis neurology examination reflects that the veteran's 
functional abilities were significantly impaired by his back 
disability.  A January 1991 letter from John R. Farrall, 
M.D., reflects that the veteran was permanently disabled 
secondary to low back pain, spondylolisthesis, and disc.  He 
was restricted in his weight lifting and amount of walking 
and was precluded from any gainful employment.  The Board 
concludes that the record reflects that the veteran is 
unemployable due to back disability, consisting of both 
nonservice-connected and service-connected etiologies.  
However, in light of the above analysis with respect to the 
veteran's lumbar spine disability, the Board concludes that 
it is at least as likely as not that as a result of the 
limits placed on the veteran by his service-connected 
thoracic and lumbar spine disabilities he would be unable to 
perform substantially gainful employment based on his 
education and occupational training and experience.  In 
resolving all doubt in the veteran's behalf, the veteran is 
unable to secure or follow a substantially gainful occupation 
because of his service-connected disabilities.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 and Part 4.  


ORDER

A separate increased rating of 20 percent is granted for 
residuals of fracture of T10, 11, 12, with degenerative 
changes and demonstrable vertebral deformity, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

A separate increased rating of 60 percent for residuals of 
fracture of L1 with degenerative changes of the lumbar spine 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

